Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			 
                                                       Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney  Charles W. Griggers, Reg. No. 47,283  on 06/01/2022.
A.	Amend the claims as the following:
1.	(Currently Amended)  A method for service schedule optimization in a computing device, comprising:
determining a priority category for a service of an application executing on the computing device;
calling, by a service manager of the application, for a start of the service as a background service of the application; 
identifying a state exception to the start of the service as a background service in response to calling for the start of the service, the state exception being due to background execution limits on the computing device; and
responsive to the state exception, managing the start of the service of the application based on the priority category for the service, wherein managing the start of the service comprises:
calling a foreground service based on the priority category of the service;
calling for the start of the service after the foreground service is running; and
registering the service and the priority category for the service in a service registry. 

2.	(Canceled) 

3.	(Currently Amended)  The method according to claim 1 
unregistering the service from the service registry based on a stop of the service; 
determining that the service registry does not identify any running service having a high priority; and 
stopping the foreground service.  

4.	(Currently Amended)  The method according to claim 1, wherein managing the start of the service further comprises:
queueing an intent to start the service into a deferred services queue based on the priority category of the service;
receiving a notification that the background execution limits have been lifted on the computing device; and
calling for the start of the service after the background execution limits have been lifted based on the deferred services queue.  

5.	(Original)  The method according to claim 1, wherein determining the priority category for the service comprises setting the priority category to high based on a requirement of the service for network activity.

6.	(Original)  The method according to claim 1, wherein determining the priority category for the service comprises setting the priority category to high based on a user interaction associated with the service.
7.	(Original)  The method according to claim 1, wherein determining the priority category for the service comprises setting the priority category to one of low, bindable, or system-schedulable.

8.	(Original)  The method according to claim 1, wherein:
determining the priority category for the service comprises setting the priority category to bindable based on a need for the service to run immediately with no requirement for network activity; and
managing the start of the service comprises binding to the service.

9.	(Original)  The method according to claim 1, wherein:
determining the priority category for the service comprises setting the priority category to system-schedulable based on no need for the service to run immediately and no requirement for network activity; and
managing the start of the service comprises scheduling an intent to start the service with a system service scheduler.

10.	(Currently Amended)  A non-transitory computer-readable medium embodying program code for service schedule optimization that, when executed by a computing device, directs the computing device to at least:
determine a priority category for a service of an application executing on the computing device;
call, by a service manager of the application, for a start of the service as a background service of the application; 
identify a state exception to the start of the service as a background service in response to calling for the start of the service, the state exception being due to background execution limits on the computing device; and
responsive to the state exception, manage the start of the service of the application based on the priority category for the service, wherein managing the start of the service comprises:
calling a foreground service based on the priority category of the service;
calling for the start of the service after the foreground service is running; and
	registering the service and the priority category for the service in a service registry. 

11.	(Canceled)

12.	(Currently Amended)  The non-transitory computer-readable medium according to claim 10 
unregister the service from the service registry based on a stop of the service; 
determine that the service registry does not identify any running service having a high priority; and 
stop the foreground service.  

13.	(Original)  The non-transitory computer-readable medium according to claim 10, wherein, to manage the start of the service, the computing device is further directed to:
queue an intent to start the service into a deferred services queue based on the priority category of the service;
receive a notification that the background execution limits have been lifted on the computing device; and
call for the start of the service after the background execution limits have been lifted based on the deferred services queue.  

14.	(Original)  The non-transitory computer-readable medium according to claim 10, wherein, to determine the priority category for the service, the computing device is further directed to set the priority category to high based on at least one of a requirement of the service for network activity or a user interaction associated with the service.

15.	(Original)  The non-transitory computer-readable medium according to claim 10, wherein, to determine the priority category for the service, the computing device is further directed to set the priority category to one of low, bindable, or system-schedulable.

16.	(Original)  The non-transitory computer-readable medium according to claim 10, wherein the computing device is further directed to:
set the priority category for the service to bindable based on a need for the service to run immediately with no requirement for network activity; and
bind to the service.

17.	(Currently Amended)  A computing device for service schedule optimization, comprising:
a memory device configured to store computer-readable instructions thereon; and
at least one processing device configured, through execution of the computer-readable instructions, to direct the computing device to at least:
determine a priority category for a service of an application executing on the computing device;
call, by a service manager of the application, for a start of the service as a background service of the application; 
identify a state exception to the start of the service as a background service in response to calling for the start of the service, the state exception being due to background execution limits on the computing device; and
responsive to the state exception, manage the start of the service of the application based on the priority category for the service, wherein managing the start of the service comprises:
calling a foreground service based on the priority category of the service;
calling for the start of the service after the foreground service is running; and
registering the service and the priority category for the service in a service registry. 

18.	(Canceled)  

19.	(Currently Amended)  The computing device according to claim 17 
unregister the service from the service registry based on a stop of the service; 
determine that the service registry does not identify any running service having a high priority; and 
stop the foreground service.  

20.	(Original)  The computing device according to claim 17, wherein, to manage the start of the service, the computing device is further directed to:
queue an intent to start the service into a deferred services queue based on the priority category of the service;
receive a notification that the background execution limits have been lifted on the computing device; and
call for the start of the service after the background execution limits have been lifted based on the deferred services queue.  


 
 B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 10, 17 the prior art taught  by RONGCUIS 20190065240 A in view of YeCLS 874145 Bl) and forther in view of MARKOVICH( WO 2006075332 A2)  do not teach on render obvious the limitations recited in claims 1, 10, 17,  when taken in the context of the claims as a whole identifying a state exception to the start of the service as a background service in response to calling for the start of the service, the state exception being due to background execution limits on the computing device; and responsive to the state exception, managing the start of the service of the application based on the priority category for the service, wherein managing the start of the service comprises: calling a foreground service based on the priority category of the service; calling for the start of the service after the foreground service is running; and registering the service and the priority category for the service in a service registry as recited in the independent claims 1, 10, 17. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 10, 17 . 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on M-F from 10 Am to 8 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung  can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194                                                                                                                                                                                                       /LECHI TRUONG/Primary Examiner, Art Unit 2194